Citation Nr: 0005434	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  98-13 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
compression fracture of 
T-12, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1962 to 
December 1965.  

This matter arises from a September 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston Salem, North Carolina, which denied the benefit 
sought.  The veteran filed a timely appeal, and the case has 
been referred to the Board of Veterans' Appeals (Board) for 
resolution.

The Board notes that a rating decision in December 1998 
denied entitlement to service connection for a cervical spine 
disorder.  The veteran filed a notice of disagreement with 
that determination in February 1999.  A Statement of the Case 
was furnished by the RO in March 1999.  A timely substantive 
appeal by the veteran on that issue is not of record, and, 
consequently, the issue of entitlement to service connection 
for a cervical spine disorder is not before the Board at this 
time.  


REMAND

When a veteran alleges that a service connected disability 
has increased in severity, a claim for an increased 
disability evaluation is well grounded, Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992), and the Board 
therefore finds that the veteran's claim is well grounded.  
When a well grounded claim has been presented, VA has a duty 
to assist the veteran in the development of facts pertinent 
to his claim.  38 U.S.C.A. § 5107(a) (West 1991).  Where 
there is a well grounded claim for disability compensation 
but medical evidence accompanying the claim is not adequate 
for rating purposes, a VA examination will be authorized.  
38 C.F.R. § 3.326(a) (1999).

In the instant case, the record shows that service connection 
for residuals of a compression fracture at T-12 was granted 
by a March 1966 rating decision, and that a 20 percent 
evaluation was assigned.  In July 1996, the veteran filed a 
claim for an increased rating, contending, in substance, that 
his service-connected back disability had increased in 
severity, and that the currently assigned 20 percent 
evaluation no longer reflected the severity of that 
disability.  In support of his claim, the veteran submitted 
private medical treatment records dating from January 1995 
through November 1996, which show that the veteran was 
treated for back pain after an automobile accident in 
December 1994.  The records do not disclose any major 
problems with the veteran's T-spine, other than noting that 
he had an old compression fracture of the T-spine.  Most of 
the veteran's problems at that time were noted to involve the 
cervical spine and the lumbar spine.  

VA outpatient clinical treatment records dating from April 
through September 1999 show that, in August 1998, the veteran 
was seen for complaints of back pain, and was noted to have 
spondylitic changes at C3-4 and C6-7 with mild impingement to 
the cord at C4-5 and C5-6.  The treating physician noted that 
the veteran had sustained an injury during service at T-12 
and at C3-5 as a result of a parachuting accident.  

The Board finds that the medical evidence currently of record 
is not adequate to rate the veteran's service connected 
thoracic spine disorder and he has not been afforded a VA 
examination to evaluate the severity of that disability.  
Therefore, the Board finds that additional development of the 
evidence is necessary. 

The Board points out to the veteran that, when a claimant, 
without good cause, fails to report for a necessary 
examination, a claim for an increased evaluation shall be 
denied.  38 C.F.R. § 3.655 (1999).

This case is REMANDED to the RO for the following:  

1.  The RO should contact the veteran, 
and, after securing any necessary 
authorization, obtain and associate with 
the claims file any medical records 
pertaining to treatment for his service-
connected residuals of a compression 
fracture at T-12 dated since the last 
request for such information.  

2.  The veteran should then be scheduled 
to undergo an examination by a specialist 
in orthopedics to determine the extent 
and severity of his service-connected 
thoracic spine disability.  The examiner 
is requested to note the degree 
functional impairment, including 
functional impairment due to pain, which 
is determined to be attributable to 
residuals of a compression fracture of 
T-12.  The examiner should distinguish 
between impairment due to the thoracic 
spine fracture and the impairment due to 
the non-service connected disorders of 
the cervical spine and lumbosacral spine. 
The veteran's claims file should be made 
available to the examiner for review.  
All indicated studies and tests, 
including range of motion, should be 
performed.  The examiner is requested to 
state the rationale for all opinions 
expressed.  The examination report should 
be typed.  

3.  Following completion of the 
foregoing, The RO should readjudicate the 
issue of entitlement to an evaluation in 
excess of 20 percent for the veteran's 
residuals of a compression fracture at T-
12, taking into consideration all 
appropriate statutes and regulations, 
including 38 C.F.R. §§ 4.40, 4.45 (1999).  
If the determination remains adverse to 
the veteran, he and his representative 
should be furnished with a supplemental 
statement of the case and be provided an 
opportunity to respond before the case is 
returned to the Board for further 
consideration, if otherwise in order.  

The purpose of this REMAND is to obtain clarifying medical 
information.  The Board does not intimate any opinion as to 
the merits of the veteran's claim, either favorable or 
unfavorable, at this time.  The veteran is free to submit any 
additional evidence and argument which he desires to have 
considered in connection with his current appeal.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran until he is further notified.  



		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


